         Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 1 of 24. PageID #: 1




                                 IN THE U.S. DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO

JANE DOE, an individual

                Plaintiff
                                                       Civil Action No.:
        v.

CHRISTOPHER DAVID BAUM,
a.k.a. Christopher D. Baum, an individual,
3375 Lennox Village Dr., Apt. 253
Fairlawn, Ohio 44333

                Defendant


                            CIVIL COMPLAINT WITH JURY DEMAND

        Now comes the Plaintiff, Jane Doe, by and through counsel, filing suit against the

Defendant listed above and alleges as follows:

                        PRELIMINARY STATEMENT OF THE CASE

        1.     This case is based on a series of coordinated wrongful acts and omissions

committed against Plaintiff JANE DOE by Defendant CHRISTOPHER DAVID BAUM,

including - but not limited to - rape, assault/battery, intentional infliction of emotional distress,

fraud by concealment/misrepresentation, forgery/tampering with records and wire fraud.

Foremost amongst other wrongful acts and omissions, Defendant: (a) falsely informed Plaintiff

that he was free of any venereal disease when he knew he was infected with an incurable



                                                  1
        Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 2 of 24. PageID #: 2


venereal disease (i.e., herpes) for the purpose of enticing her to engage in sexual intercourse

under circumstances contrary to Plaintiffs expresses wishes; (b) subsequently falsified a written

blood test report so that it inaccurately reflected after the fact that Defendant was free of venereal

disease; (c) sent said falsified report by means of interstate electronic communications to

Plaintiff to further his false and fraudulent conduct against her; (d) engaged in unprotected sexual

intercourse with the unwitting Plaintiff on repeated occasions such that, as a direct result,

Plaintiff contracted an incurable, contagious, painful and stigmatizing venereal disease; and (e)

forced Plaintiff on one occasion to engage in unprotected sexual intercourse against her will. A

substantial number of the acts and/or omissions complained of herein occurred in or originated in

Ohio, but others also occurred in the states of Massachusetts, California, Florida, New York and

Michigan.

                                             PARTIES

       2.      Plaintiff JANE DOE (hereinafter "Plaintiff'), is, and at all times mentioned herein

was, an individual residing in the County of Suffolk, State of Massachusetts. "Jane Doe" is a

pseudonym adopted herein in the hope it will allow Plaintiff to bring this litigation anonymously

so as to protect her privacy and prevent the disclosure of her identity to the general public. By

reason of the wrongful conduct of the Defendant and the very nature of her claims as alleged

herein, private and intimate details about Plaintiffs life - including having both contracted an

incurable, contagious, painful and stigmatizing venereal disease from Defendant - otherwise will

be disclosed in a public forum. Defendant knows the true identity of Plaintiff and using a

pseudonym is not intended shield her identity from him but to limit the scope of the harms

already caused by Defendant, including both her personal and professional reputations.




                                                 2
         Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 3 of 24. PageID #: 3


Contemporaneously hereto, Plaintiff has filed her "Motion for Protective Order and Leave to

Proceed Under a Pseudonym (with Brief in Support)".

        3.         Plaintiff is informed and believes and thereby alleges that Defendant

CHRISTOPHER DAVID BAUM, also known as Christopher D. Baum (hereinafter "Defendant"

or "Baum"), is, and at all times mentioned herein was, an individual maintaining his primary

residence in the State of Ohio, initially in the County of Stark and more recently in the County of

Summit.

                                    JURISDICTION AND VENUE

        4.         This Court has jurisdiction for this case pursuant to 28 U.S.C. § 1332(a) because:

(a) the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and

costs; and (b) Plaintiff and Defendant are citizens of different states being, respectively,

Massachusetts and Ohio.

        5.         Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to these claims occurred in this district where

Defendant resides.

                                     FACTUAL ALLEGATIONS

        6.     At all times mentioned herein Plaintiff was the founder and operator of a public

relations headquartered in Massachusetts. Plaintiff has many years of experience working in the

field of public relations and related communication businesses both nationally and

internationally.

       7.      On or about June 4, 2018, Plaintiff met Defendant. Plaintiff was attending an

annual conference as the long term representative of the trade association that was hosting the

conference. Defendant attended the conference as a member of the same association.



                                                   3
          Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 4 of 24. PageID #: 4


   •     8.     Defendant immediately began to pursue a romantic relationship with Plaintiff.

Plaintiff emphasized to Defendant her strong Christian faith and stressed to him that she was

searching for her soul mate as a part of any personal relationship at this point in her life.

Defendant claimed to share the same faith and commitment in a personal relationship, asserting

he was looking to share with Plaintiff a "last first kiss". Defendant also expressed his strong

desires to become a part of the national entertainment industry, in which Plaintiff had extensive

contacts and experience. For example, as early as June 6, 2018, Defendant forwarded a

"treatment" or outline for a prospective television show to Plaintiff hoping she would agree to

help him develop it.

         9.     Plaintiff was initially very cautious about entering a romantic relationship with

Defendant. As of that June, Plaintiff had not been in a romantic or intimate relationship for more

than twelve years - and she informed Defendant that she was only interested in finding the right

man with which to be intimate and to marry.

         10.    Defendant knowingly misrepresented to Plaintiff when he told her that he was not

seeing anyone else romantically and when he told her that he was looking for an exclusive

romantic relationship leading to marriage with Plaintiff.

         11.    Defendant continued to pursue Plaintiff and before the end of the conference was

professing his love to her. At the end of the conference Plaintiff and Defendant agreed to stay in

touch.

         12.    Later that same month, from their respective home states, Plaintiff and Defendant

began pursuing a professional relationship as well as the beginnings of a more intimate, personal

relationship.




                                                  4
        Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 5 of 24. PageID #: 5


        13.     Throughout their personal relationship (as detailed below), Plaintiff not only

actively assisted Defendant in pursuing his desires to become a part of the national entertainment

industry, but also promoted Defendant in his pursuit of a leadership role in the aforementioned

trade association. Plaintiff not only successfully arranged introductions and /or roles in national

entertainment industry projects for Defendant, his daughter and his ex-wife, but also actively

supported Defendant in his ultimately successful bid to join the governing body of the

aforementioned trade association.

        14.     After the parties began their relationship, Defendant on numerous occasions

knowingly misrepresented to Plaintiff that he was an honest person who would never lie to her

and that he loved her and "would protect your [Plaintiffs] heart", etc. Defendant further

knowingly misrepresented himself to Plaintiff that he was a successful businessman "living a

God centered life," etc.

       15.     On or about June 9, 2018, Defendant contacted Plaintiff with news that he loved

her and was coming to see her in Massachusetts for a few days beginning on June 22, 2018. A

few days later he called again about his visit and specifically inquired about the parties being

physically intimate during this visit.

       16.     At that time Plaintiff made it clear to Defendant that before they could consider

being physically intimate he needed to be tested for sexual transmitted diseases and share the

results with her before he arrived in Massachusetts. At this same time Defendant and Plaintiff

also agreed that if Defendant's test results showed no sign of sexual transmitted disease, the

parties could continue to pursue an exclusive intimate relationship with the goal of marriage;

both parties further specifically agreed not to have sexual contact with any other party while they




                                                 5
         Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 6 of 24. PageID #: 6


pursued a personal relationship with one another. Defendant agreed to take the aforementioned

test and to abide by all of the other conditions recited in this paragraph.

        17.     Plaintiff was free of venereal disease at the time she contemplated and began her

intimate relationship with Defendant and, on her part, did not have sexual contact with anyone

else during her relationship with Defendant.

        18.     On or about June 13, 2018, Defendant submitted to a blood test for sexual

transmitted diseases as Plaintiff had requested.

        19.     On or about June 19, 2019, Defendant verbally received the results of his blood

test and soon thereafter received a written copy of said test results (hereinafter "Original Baum

Report"), which indicated he was not free of venereal disease. Rather, the Original Baum Report

revealed that Defendant not only had Herpes Simplex II, an incurable and contagious venereal

disease (hereinafter "herpes"), but also that Defendant had been so infected with herpes for a

considerable period of time.

        20.     On or about this same time, Defendant called Plaintiff at which time he

affirmatively, intentionally and falsely represented to her that he had received word from his

doctor and that he (the Defendant) was "free and clear of any venereal disease." Contrary to

their agreement and knowing that Plaintiff would not engage in sexual intercourse with him if

she knew he was infected with herpes or any other sexually transmitted diseases, Defendant did

not share the true results of the Original Baum Report with Plaintiff or otherwise reveal the true

results of his blood test for venereal diseases before he visited Plaintiff later that June.

       21.     Throughout June of 2019 Defendant continued to press Plaintiff to marry him and

also to help promote his entertainment industry ambitions.




                                                   6
           Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 7 of 24. PageID #: 7


          22.   On or about June 22, 2018, in Massachusetts, Plaintiff and Defendant had

unprotected sexual intercourse for the first time. Defendant did not first warn Plaintiff that he

was infected with herpes.

          23.   In the days that followed during Defendant's June visit to Massachusetts, Plaintiff

and Defendant again engaged in unprotected sexual intercourse. Again, Defendant did not first

warn Plaintiff that he was infected with herpes.

          24.   On or about June 26, 2018, as a follow up to earlier communications about getting

together again, Defendant knowingly misrepresented to Plaintiff via a text declaring "the fact we

are both free of any sort of infections and diseases and we can be care free", all the while

knowing he was infected with herpes and that he was knowingly putting an unsuspecting

Plaintiff at risk of contracting that incurable disease from Defendant.

          25.   On or about July 9, 2018, in Cleveland, Ohio, Plaintiff and Defendant again met

and engaged in unprotected sexual intercourse. Again, Defendant did not first warn Plaintiff that

he was infected with herpes.

          26.   On or about July 10, 2018 through early July 14, 2018, in Mackinaw, Michigan,

Plaintiff and Defendant again engaged in unprotected sexual intercourse on several occasions,

but on each occasion, Defendant again did not first warn Plaintiff that he was infected with

herpes.

          27.   On or about July 15, 2018, in Cleveland, Ohio, Plaintiff and Defendant again

engaged in unprotected sexual intercourse. Again, Defendant did not first warn Plaintiff that he

was infected with herpes.

          28.   On or about July 21, 2018 through July 23, 2018, in Boston, Massachusetts,

Plaintiff and Defendant again engaged in unprotected sexual intercourse on several occasions,



                                                   7
          Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 8 of 24. PageID #: 8


but on each occasion, Defendant again did not first warn Plaintiff that he was infected with

herpes.

          29.   On or about August 9, 2018 through August 12, 2018, in Boston, Massachusetts,

Plaintiff and Defendant again engaged in unprotected sexual intercourse on several occasions,

but on each occasion, Defendant again did not first warn Plaintiff that he was infected with

herpes.

          30.   On or about August 19, 2018 through August 23, 2018, in Canton, Ohio, Plaintiff

and Defendant again engaged in unprotected sexual intercourse on several occasions, but on each

occasion, Defendant again did not first warn Plaintiff that he was infected with herpes.

          31.   On or about August 28, 2018 through August 31, 2018, in St. Augustine, Florida,

Plaintiff and Defendant again engaged in unprotected sexual intercourse on several occasions,

but on each occasion, Defendant again did not first warn Plaintiff that he was infected with

herpes.

          32.   On or about September 10, 2018, Defendant was elected to the board of directors

for the aforementioned trade association, which was and remains Plaintiffs largest client. By

reason of said election Defendant gained authority over all aspects of the association and in the

coming months began to "remind" Plaintiff of his power over her and her business relationship

with the association. These "reminders" escalated and became more threatening and coercive

throughout the remainder of their relationship until Defendant left the association.

          33.   On or about September 14, 2018 through September 15, 2018, in Boston,

Massachusetts, Plaintiff and Defendant again engaged in unprotected sexual intercourse on

several occasions, but on each occasion, Defendant again did not first warn Plaintiff that he was

infected with herpes.



                                                 8
          Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 9 of 24. PageID #: 9


          34.   On or about October 5, 2018 through October 6, 2018, in Geneva, New York,

Plaintiff and Defendant again engaged in unprotected sexual intercourse on several occasions,

but on each occasion, Defendant again did not first warn Plaintiff that he was infected with

herpes.

          35.   On or about October 11, 2018 through October 13, 2018, in southern California,

Plaintiff and Defendant again engaged in unprotected sex on several occasions, but on each

occasion, Defendant again did not first warn Plaintiff that he was infected with herpes.

          36.   After having engaged in sex with Defendant on October 13, 2018, Plaintiff

noticed and inquired about a red and white blemish on Defendant's penis. Defendant knowingly

misrepresented to Plaintiff that the blemish "was nothing" and, based on his assurances and

many prior misrepresentations, she did not immediately suspect it was a symptom of a sexually

transmitted disease.

       37.      Late on October 14, 2018 or early October 15, 2018, in Oxnard, California,

Defendant physically forced Plaintiff to engage in rough unprotected sexual intercourse against

her will and over her verbal protests and physical efforts to resist him. In addition to thus raping

Plaintiff, Defendant again engaged in sexual intercourse without warning Plaintiff that he was

infected with herpes. As a result of this rape, Plaintiff ended the hotel booking early. As the

parties left the hotel that morning, Plaintiff told Defendant "you know you really hurt me Chris"

to which Defendant replied "I know, but you'll get over it". This was the last time the parties

engaged in any sort of sexual intercourse.

       38.      On or about October 16, 2018, Plaintiff returned to her home in Massachusetts

and immediately contacted both her neighbor (a licensed mental health counselor who has

worked with both victims and perpetrators of interpersonal violence for over 15 years) and



                                                 9
       Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 10 of 24. PageID #: 10


another friend (who works in law enforcement) about the rape that occurred the prior day in

California.

        39.      On or about October 17, 2018 and October 18, 2018, Plaintiff sought and received

medical treatment for certain injuries sustained during the aforesaid rape. This included Plaintiff

being treated for vagina tears and bruising. As a part of her medical treatment at this time,

Plaintiff was administered a test for sexually transmitted disease.

        40.      On or about October 19, 2018, Plaintiff received the results of her first test, which

was positive for herpes. Plaintiff immediately informed Defendant that she had tested positive

for herpes. During this same communication, Plaintiff pressed Defendant to share a copy of the

Original Baum Report with her. In response, Defendant knowingly misrepresented to Plaintiff

via text that: "I'm freaking out. Just called my doctor to confirm and no sign of it came up in my

tests. On phone with doctor now."

        41.      At about this same time, Plaintiff experienced her first herpes outbreak, which

outbreak was particularly severe and lasted more than a month.

        42.      Beginning October 19, 2018 through October 29, 2018, Plaintiff pressed

Defendant every day for an explanation as well as a copy of the Original Baum Report. During

this same period, Defendant knowingly tried to further mislead Plaintiff by continuing to

describe the Original Baum Report results as "clean" or some kind of "false positive" and other

statements designed to further misdirect Plaintiff or even make her belief she was the source of

the infection.

       43.       On or about October 24, 2018, Plaintiff requested and received a second and

broader spectrum test for sexually transmitted diseases.




                                                  10
       Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 11 of 24. PageID #: 11


        44.    On or about October 29, 2018, Plaintiff learned that this second test confirmed

that she was positive for herpes and, furthermore, based on the level and type of antibodies

present, that the infection had been contracted recently.

        45.    Knowing that she had not engaged in any sexual relations in more than twelve

years except with Defendant beginning on or about June 22, 2019, Plaintiff then concluded she

had been recently infected by Defendant.

        46.    On or about October 29, 2018, Plaintiff had extended communications with

Defendant regarding his infecting her with herpes and Plaintiff repeatedly demanding a copy of

the Original Baum Report. At one point during this discourse, Defendant responded with the

following text regarding the infection: "I love you too and feel horrendous and embarrassed and

dirty that it was me who ruined your story."

       47.     Plaintiff continued to press Defendant for the Original Baum Report and (based

on his repeated denials about the Original Baum Report) for Defendant to take a new test for

venereal diseases. Defendant knowingly misrepresented to Plaintiff that he would take another

test, but based on Plaintiffs best information and belief Defendant did not take another test as he

had agreed and represented to her he would do. In any event, Plaintiff did not receive the results

of any new testing from Defendant.

       48.     On or about November 2, 2019, in response to another urgent request from

Plaintiff (who was still suffering severely from her first herpes outbreak) for an email copy of the

Original Baum Report, Defendant knowingly misrepresented to Plaintiff that he was literally on

the telephone with his doctor about the results of said test; Defendant continued to deny he had

tested positive for herpes and again reported his doctor had reaffirmed the negative results

supposedly reported on the Original Baum Report.



                                                11
       Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 12 of 24. PageID #: 12


        49.        On or about November 5, 2018, Plaintiff discovered for the first time that

unbeknownst to her Defendant: (a) had been engaged in an extended intimate sexual relationship

with at least one other women throughout the period Plaintiff and Defendant had been engage in

their relationship; (b) reportedly had also infected said other women with herpes; and (c)

reportedly had also infected yet another women with herpes as early as January of 2018.

        50.        On or about November 5, 2018 and November 6, 2018, Plaintiff and Defendant

communicated repeatedly by text messages. Amongst other things, Plaintiff strongly demanded

Defendant produce the Original Baum Report and confirm a date certain for the new test he had

already agreed to take; to which Defendant knowingly misrepresented to Plaintiff via text: "I'll

show you am going for the other test this morning."

        51.        By this time Defendant knew that:

              a.   Plaintiff would not have begun an intimate relationship or engaged in sexual

                   intercourse with Defendant if she know he was infected with an incurable

                   venereal disease; and/or

              b. Plaintiff would not continue or renew their personal relationship if Defendant

                   revealed the true results of the Original Baum Report to her; and/or

              c. Plaintiff would not continue to support Defendant in his pursuit of a career in the

                   entertainment industry; and/or

              d. Plaintiff would not continue to support Defendant's role as a leader of the

                   aforementioned trade association,

As a result and in an effort to continue his relationship with Plaintiff, Defendant then took steps

in Ohio to alter and otherwise create a false version of the Original Baum Report which




                                                    12
       Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 13 of 24. PageID #: 13


inaccurately portrayed Defendant as being free of venereal disease (hereinafter "Altered

Report").

        52.     Plaintiff decided to end her various relationships with Defendant.

        53.     On or about November 6, 2018 and in the hope of salvaging his relationship with

Plaintiff, Defendant (who was then in Ohio) sent the Altered Report by means of interstate

electronic communications and otherwise made further misrepresentations to Plaintiff (who was

then in Massachusetts) for the purpose of enticing her to continue their relationship and

otherwise avoid responsibility for all of his prior misconduct towards her.

        54.    On or about that same time and notwithstanding her receipt of an electronic copy

of the Altered Report, Plaintiff confirmed to Defendant that their relationship (both personal and

professional) was over.

        55.    Plaintiff reasonably relied upon the many and varied misrepresentations of

Defendant, all to her detriment.

        56.    As a result of engaging in sexual intercourse with Defendant, Plaintiff developed

physical symptoms of herpes -- including irritation and lesions in the vaginal area and was

medically diagnosed with herpes.

       57.     As a result of being subsequently diagnosed with herpes, which is known to be

contagious and incurable, Plaintiff has suffered physical and mental distress, pain from vaginal

lesions, and mental stress, strain and upset from having contracted the disease. Plaintiff has

further experienced embarrassment, shame, anxiety and revulsion at having contracted herpes

from Defendant. Further, upon information and belief, Plaintiffs health has thereby now been

compromised as a result of an increased risk of cervical cancer, meningitis, encephalitis, shingles

and other medical conditions related to contracting herpes. Plaintiff has further been damaged



                                                13
       Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 14 of 24. PageID #: 14


by having to monitor the condition, attend additional doctors' appointments, take prescription

medications, all to her physical, emotional and financial detriment. Plaintiffs prospect of

enjoying a full and healthy sexual life has been compromised and substantially diminished, as

has her prospect of entering into a future marriage, or a personal or sexual relationship. Plaintiff

also suffers the prospect of herpes-related stigma not only in her personal life but also in her

profession and business relationships.

        58.     As a result of being raped by Defendant, Plaintiff has suffered further physical

and mental distress. Plaintiff has further experienced embarrassment, shame, anxiety and

revulsion at having been raped by Defendant.

        59.    Plaintiff alleges that her claims contained herein have been brought within the

applicable statutes of limitations as this litigation was commenced within the time allowed by

law once Plaintiff knew or in the exercise of reasonable diligence should have known that

Plaintiffs injury was caused by or related to the aforesaid acts and/or omissions of Defendant.



                                       First Cause of Action

                                   (Assault and Battery; Rape)

       60.     Plaintiff incorporates herein by reference each and every allegations of

Paragraphs 1 through 59 above as though set forth fully herein verbatim.

       61.     Late on October 14, 2018 or early October 15, 2018, in Oxnard, California,

Defendant physically forced Plaintiff to engage in rough unprotected sexual intercourse against

her will and over her verbal protests and physical efforts to resist him.

       62.     As a proximate cause of the intentional, offensive and harmful contact, Plaintiff

has suffered injury, damage, loss and harm to her body and mind. Plaintiff has suffered pain and



                                                 14
       Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 15 of 24. PageID #: 15


vaginal tears, embarrassment and anxiety as a result of the personal invasion, humiliation,

inconvenience and financial expense associated with past and continued treatment and

medication, and emotional stress as a result of now having been raped.

        63.    The aforesaid actions of Defendant were neither justified nor done with the

knowing and informed consent of Plaintiff.

        64.    The aforesaid actions of Defendant were intentional and malicious.

        65.    As a result of said actions, Plaintiff suffered physical injuries.

        66.    As a result of said assaults, Plaintiff suffered loss of time from work.

        67.    As a result of said assaults, Plaintiff has suffered extreme emotional distress

necessitating psychiatric treatment, which treatment remains ongoing.

       68.     As a result of Defendant's wrongful acts and omissions, Plaintiff has incurred lost

income and medical expenses and will incurred additional expenses in the future as Plaintiffs

health has been permanently impaired.

       69.     As a result Defendant's actions, Plaintiff has have suffered consequential

damages including personal injury, pain and suffering, and emotional harm and distress.

       70.     As a result of Defendant's actions, Plaintiff has and will continue to suffer

irreparable harm.

       71.     As a result of Defendant's offensive, unlawful and harmful contact, Plaintiff has

been additionally damaged in an amount according to proof at time of trial, but in an aggregate

amount believed to be in excess of $75,000.00.

       72.     By reason of the foregoing, Defendant has acted with wrongful intent, malice,

fraud and/or oppression, and an award of punitive damages in a sum according to proof at trial is

justified, warranted and appropriate.



                                                 15
       Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 16 of 24. PageID #: 16


                                     Second Cause of Action

                            (Assault and Battery; Sexual Imposition)

          73.   Plaintiff incorporates herein by reference each and every allegations of

Paragraphs 1 through 72 above as though set forth fully herein verbatim.

          74.   On or about June 22, 2018, Plaintiff and Defendant first engaged in sexual

intercourse, and on every occasion thereafter that the parties engaged in sexual intercourse,

Defendant was infected with, and knew he was infected with, the incurable venereal disease,

herpes.

          75.   Each such occasion the parties engaged in consensual sexual intercourse

represents a separate and distinct assault by Defendant upon Plaintiff.

          76.   Defendant had an affirmative duty to abstain from sexual conduct or, at a

minimum, to warn any person with whom he expected to have sexual relations of his being

infected with herpes.

          77.   Furthermore, it was unlawful for Defendant to have sexual contact with Plaintiff

knowing that the sexual contact was offensive to Plaintiff by reason of his being infected with

herpes.

          78.   Contact causing infection with an incurable venereal disease would be harmful or

offensive to a reasonable person.

          79.   Such contact as aforesaid was offensive and harmful to Plaintiff.

          80.   Nonetheless, Defendant knowingly and intentionally engaged in sexual

intercourse with Plaintiff on multiple occasions, having knowledge each time that he was

infected with herpes.




                                                16
       Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 17 of 24. PageID #: 17


        81.       Indeed, rather than informing Plaintiff of his infection, Defendant actively lied

about and hid the fact that he was infected with herpes.

        82.       As a direct result of said sexual contact with Defendant, Plaintiff was infected

with herpes.

        83.       The aforesaid actions of Defendant were neither justified nor done with the

knowing and informed consent of Plaintiff.

       84.        The aforesaid actions of Defendant were intentional and malicious.

       85.        As a result of said actions, Plaintiff suffered physical injuries.

       86.        As a result of said assaults, Plaintiff suffered loss of time from work.

       87.        As a result of said assaults, Plaintiff has suffered extreme emotional distress

necessitating both past and ongoing psychiatric treatment.

       88.        As a result of Defendant's wrongful acts and omissions, Plaintiff has incurred lost

income and medical expenses and will incurred additional expenses in the future as Plaintiffs

health has been permanently impaired.

       89.        As a result Defendant's actions, Plaintiff has suffered consequential damages

including personal injury, pain and suffering, and emotional harm and distress as well as social

stigmatization.

       90.        As a result of Defendant's actions, Plaintiff has and will continue to suffer

irreparable harm.

       91.        As a result of Defendant's offensive and harmful contact, Plaintiff has been

damaged in an amount according to proof at time of trial, but which is presently believed to be in

excess of $750,000.00.




                                                    17
      Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 18 of 24. PageID #: 18


        92.    By reason of the foregoing, Defendant has acted with wrongful intent, malice,

fraud and/or oppression, and an award of punitive damages in a sum according to proof at trial is

justified, warranted and appropriate.



                                        Third Cause of Action

                             (Intentional Infliction of Emotional Distress)

        93.    Plaintiff incorporates herein by reference each and every allegation of Paragraphs

1 through 92 above as though set forth in full herein verbatim.

       94.     Plaintiff is informed and believes and thereby alleges that Defendant, as an

intimate partner, owed a legal duty to use ordinary care to prevent injury to her.

       95.     Defendant breached that duty, intentionally and with reckless disregard for the

probability that severe injury would result by his conduct in: (a) engaging in unprotected sexual

intercourse with Plaintiff and from his failure to advise Plaintiff that he was infected with herpes

and as otherwise alleged above; and (b) physically forced Plaintiff to engage in rough

unprotected sexual intercourse against her will on or about October 14, 2018.

       96.     The above-referenced conduct of Defendant was intentional, outrageous and

beyond the bounds of decency such that no reasonable person could be expected to endure it. As

a result of contracting herpes from Defendant, Plaintiff was forced to endure physical pain,

mental anguish, shock, humiliation, feelings of helplessness and desperation. Plaintiff was

physically and emotionally abused by Defendant.

       97.     At all relevant times herein, Defendant not only knew he was infected of herpes,

and knew or should have known that he could infect Plaintiff with herpes, but took affirmative

and illegal steps to conceal this knowledge from Plaintiff. Upon information and belief,



                                                18
       Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 19 of 24. PageID #: 19


Defendant also know that he could infect Plaintiff with herpes whether or not he was having an

active outbreak of herpes. Upon information and belief, Defendant knew that herpes was

contagious and incurable. Upon information and belief, Defendant knew that herpes could be

prevented, at least in large part, by the use of condoms during sexual intercourse. Defendant

acted intentionally and with conscious failure to avoid injury to Plaintiff by engaging in sexual

relations with Plaintiff knowing he was infected with herpes and by failing to warn Plaintiff of

the potential risks to her health.

        98.     Defendant further inflicted severe emotional distress on Plaintiff when he raped

her on or about October 14, 2018.

        99.    As a result of Defendant's conduct, Plaintiff was forced unnecessarily to endure

physical injury and pain, mental anguish, shock, humiliation, feelings of helplessness and

desperation.

        100.   As a direct and proximate result of the intentional, malicious, harmful, unlawful

and offensive acts of Defendant, as aforesaid, Plaintiff sustained severe and serious injury to her

person, including but not limited to having contracted a contagious and incurable venereal

disease, suffered an increase in the risk of contracting cervical cancer and other serious medical

conditions. Plaintiff has otherwise suffered severe emotional distress and anxiety as a direct and

proximate result of the aforesaid acts of Defendant. Said injuries are all to Plaintiffs damage in

a sum within the jurisdiction of this court and to be shown according to proof, but in an

aggregate amount believed to be in excess of $750,000.00.

       101.    By reason of the foregoing, Defendant has acted with wrongful intent, malice,

fraud and/or oppression, and an award of punitive damages in a sum according to proof at trial is

justified, warranted and appropriate.



                                                19
       Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 20 of 24. PageID #: 20


                                         Fourth Cause of Action

                                (Fraud/Concealment/Misrepresentation)

        102.   Plaintiff incorporates herein by reference each and every allegation of Paragraphs

1 through 101 above as though set forth in full herein verbatim.

        103.   Plaintiff is informed and believes that on or about June 16, 2018, Defendant had

actual knowledge that he was infected with herpes. Defendant knew or should have known he

had a duty to inform Plaintiff he was infected with herpes, prior to engaging in sexual intercourse

with her. Defendant had a duty to Plaintiff as an intimate partner to advise and warn her prior to

engaging in sexual relations that he was, in fact, infected with herpes.

        104.   Defendant concealed that fact from Plaintiff and engaged in sexual intercourse

with Plaintiff without informing her he was infected with herpes. As a result of said

concealment, Plaintiff engaged in sexual relations with Defendant, having no knowledge of his

infection with herpes.

       105.    In engaging in sexual relations with Plaintiff without advising her of his infection

with herpes, Defendant breached his duty to disclose said facts to Plaintiff.

       106.    Defendant breached said duty with the intent of misleading Plaintiff so that she

would engage in sexual intercourse with him.

       107.    Plaintiff relied on Defendant to be direct and frank with her, and relied on

Defendant's prior assurances that he was an honest man, that he wanted to marry her, that he

loved her and that he would never lie to her and that "he would protect her heart".

       108.    Plaintiff reasonably relied on Defendant's assertions of honesty and openness to

truthfully share important health and sexual information with her prior to engaging in sexual

intercourse together.



                                                20
       Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 21 of 24. PageID #: 21


        109.    As a result of Plaintiff s reasonable reliance on Defendant's prior assertions and in

reliance on Defendant's failure to inform her that he had herpes, Plaintiff engaged in sexual

intercourse with Defendant.

        110.    As a proximate cause and legal result of the concealment as alleged, Plaintiff was

damaged physically and mentally by contracting herpes from Defendant.

        111.    By reason of the foregoing Plaintiff has suffered in body and mind, and is entitled

to compensatory damages in an amount to be proven at trial.

        112.    By reason of the foregoing, Defendant has acted with wrongful intent, malice,

fraud and/or oppression, and an award of punitive damages in a sum according to proof at trial is

justified, warranted and appropriate.

                                        Fifth Cause of Action

                                 (Forgery/Document Tampering)

        113.    Plaintiff incorporates herein by reference each and every allegation of Paragraphs

1 through 112 above as though set forth in full herein verbatim.

        114.    Defendant, with purpose to defraud or knowingly facilitate a fraud, altered or

forged the aforesaid Original Baum Report by creating the aforesaid Altered Report without the

consent of the issuing laboratory or otherwise without the privilege to do so.

        115.    Defendant, with purpose to defraud or knowingly facilitate a fraud, altered or

forged the aforesaid Altered Report so that it purported to be genuine when it actually was

spurious with terms, significant information and results different from what in fact was the case.

        116.   Defendant, with purpose to defraud or knowingly facilitate a fraud, uttered and/or

offered the aforesaid falsified blood test report to Plaintiff with the representation that said report

was accurate knowing it had been altered or forged.



                                                  21
       Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 22 of 24. PageID #: 22


        117.   By reason of the foregoing, Defendant has acted with wrongful intent, malice,

fraud and/or oppression, and an award of punitive damages in a sum according to proof at trial is

justified, warranted and appropriate.

                                        Sixth Cause of Action

                                           (Wire Fraud)

        118.   Plaintiff incorporates herein by reference each and every allegation of Paragraphs

1 through 117 above as though set forth herein verbatim.

       119.    Defendant knowingly devised a scheme to intentionally misrepresent the status of

his health and defraud Plaintiff as alleged herein.

       120.    As a part of said scheme to defraud, Defendant knowingly transmitted to Plaintiff

by a telecommunications device or service the aforesaid false Altered Report with the continuing

purpose to intentionally make false representations to Plaintiff and to thereby defraud Plaintiff.

       121.    By reason of the foregoing, Defendant has acted with wrongful intent, malice,

fraud and/or oppression, and an award of punitive damages in a sum according to proof at trial is

justified, warranted and appropriate.

                                    Seventh Cause of Action

                                        (Punitive Damages)

       122.    Plaintiff incorporates herein by reference each and every allegation of Paragraphs

1 through 121 above as though set forth in full herein verbatim.

       123.    The conduct of Defendant was intentional, malicious and so reckless, deliberate

and outrageous as to be beyond all bounds of decency.

       124.    As a direct and proximate result of the intentional, reckless, malicious and

outrageous, harmful, unlawful and/or offensive acts of Defendant, as aforesaid, Plaintiff



                                                 22
      Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 23 of 24. PageID #: 23


sustained severe and serious injury to her person. Plaintiff has further suffered severe emotional

distress and anxiety. Said injuries are all to Plaintiffs damage in a sum within the jurisdiction of

this court and to be shown according to proof.

       125.    By reason of the foregoing, an award of punitive damages in a sum according to

proof at trial is justified, warranted and appropriate.



        WHEREFORE, the Plaintiff prays for judgment against the Defendant as follows:

       a.      For compensatory damages in an amount to be proven at trial but not less than

               $750,000.00;

       b.      For general damages otherwise within the jurisdiction of this court;

       c.      For punitive damages to the full extent permitted by law;

       d.      For reasonable attorney's fees as permitted by law;

       e.      For court costs;

       f.      For accruing interest; and

       g.      For such other and further relief as the court may deem just and proper.

                                               Respectfully submitted,


                                               s/ G. Ian Crawford
                                               G. Ian Crawford (Ohio Reg. No. 0019243)
                                               Crawford & Lowry, LLC
                                               116 Cleveland Ave. NW, Suite 800
                                               Canton, OH 44702
                                               Phone: 330-452-6773
                                               Fax:330-452-2014
                                               Email: icrawford@crawford-lowry.com
                                               Attorney for Plaintiff




                                                 23
Case: 5:19-cv-01241-JRA Doc #: 1 Filed: 05/31/19 24 of 24. PageID #: 24




                                    JURY DEMAND

        Now comes the Plaintiff and respectfully requests a trial by jury on all issues
raised herein.

                                      s/ G. Ian Crawford
                                      G. Ian Crawford
                                      Attorney for Plaintiff




                                        24
